Citation Nr: 1543640	
Decision Date: 10/13/15    Archive Date: 10/19/15

DOCKET NO.  11-08 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a lumbar spine disorder to include sciatica, S/P surgery (claimed as slipped disc, lower back).

5.  Entitlement to service connection for an umbilical hernia (claimed as upper hernia).  

6.  Entitlement to service connection for torn meniscus, instability, and chondromalacia of the left knee (claimed as left knee injury.)





REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Moshiashwili, Associate Counsel


INTRODUCTION

The appellant served in the Indiana Army National Guard from December 1976 to June 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The issue(s) of entitlement to service connection for a left knee injury is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. The most probative evidence of record fails to link the appellant's headaches to active service. 

2. The most probative evidence of record fails to link the appellant's hearing loss to active service.

3. The most probative evidence of record fails to link the appellant's tinnitus to active service.

4. The most probative evidence of record fails to link the appellant's lumbar spine disorder to active service.

5. The most probative evidence of record fails to link the appellant's hernia to active service.


CONCLUSIONS OF LAW

1. The criteria for service connection for headaches have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.7, 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).

2. The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.7, 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).

3. The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.7, 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).

4. The criteria for service connection for a lumbar spine disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.7, 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).

5. The criteria for service connection for an umbilical hernia have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.7, 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

A. Duty to Notify

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 C.F.R. §§ 3.159, 3.326 (2014); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

A letter dated September 2008, received prior to the initial adjudication of the appellant's claim in September 2009, fully satisfied the duty to notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

B. Duty to Assist

VA also has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The appellant's service treatment records (STRs) and private treatment records have been obtained and associated with the claims file.

A medical examination or medical opinion is necessary in a claim for service connection if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but: (A) Contains competent lay or medical evidence of a currently diagnosed disability or persistent or recurrent symptoms of disability; (B) Establishes that the Veteran suffered an event, injury or disease in service, or has a disease or symptoms of a disease listed in §§ 3.309, 3.313, 3.316, or 3.317 manifesting during an applicable presumptive period provided the claimant has the required service or triggering event to qualify for that presumption; and (C) Indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The appellant was granted an examination pertaining to his hearing loss and tinnitus in August 2009.  The Board finds that the record contains no evidence of headaches which would require an examination under the McLendon standard.  (See IIA, Headaches, below.)  The Board also finds that the record does not contain any indication of an event, injury, or disease in service pertaining to the appellant's lumbar spine disorder or hernia which would require an examination.  (See IIC, Lumbar Spine and Hernia, below.)  The Board finds evidence that the appellant's left knee disorder may be associated with an event in service, and therefore will remand the left knee issue for an examination, as discussed in the remand section below.

The appellant has not made the RO or the Board aware of any additional pertinent evidence that needs to be obtained in order to fairly decide the issues addressed in this decision, and has not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of these issues.  As there is no indication that there are additional records that need to be obtained that would assist in the adjudication of the claims, the duty to assist has been fulfilled.




II. Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Active military service includes active duty, and any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

A. Headaches

As an initial matter, the Board notes that the appellant's March 2011 VA-9 enumerates five issues, of the six issues he initially claimed, to be appealed to the Board.  He does not include headaches in that list.  However, the RO certified "headaches" as an issue on appeal to the Board in its form VA-8.  Therefore, the Board will address the issue.  As it happens, however, the record does not show any complaints or treatment for headaches, either during service or in private medical records.  In addition, the appellant also does not allege any in-service injury to which any current headache disability may relate.  Accordingly, service connection is denied.

B. Hearing loss and Tinnitus

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

A periodic examination conducted in January 1997 included an audiometric examination which indicates hearing loss for VA purposes.


500hz
1000hz
2000hz
3000hz
4000hz
RIGHT
35
"SE"
05
35
35
LEFT
20
05
10
10
20

There was no indication this represented a consequence of a disease or injury having taken place during a period of active duty for training or an injury on a period of inactive duty training.  It simply reflected the Veteran's hearing acuity at the time of the test.  

An August 2009 VA examination shows an increased level of hearing loss.


500hz
1000hz
2000hz
3000hz
4000hz
RIGHT
50
40
35
30
45
LEFT
65
50
40
45
50

The appellant contends in his March 2011 Form VA-9 that his hearing loss is due to noise exposure during National Guard training, including the noise of generators, gunfire, and artillery fire.  The appellant's service treatment records do not indicate any complaints related to hearing loss.

In the August 2009 VA examination, the VA examiner stated that the appellant's hearing loss was less likely than not a result of the appellant's military service.  The examiner based this opinion on the appellant's history of occupational noise exposure, and the limited nature of his noise exposure in service.  Additionally, the examiner notes that the appellant was not aware of his hearing loss until 2007.  

The Board finds that the VA audiological examiner's opinion warrants greater probative weight than the appellant's lay assertions of a nexus because the examiner has audiological expertise and relied on contemporaneous testing and examination.  Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999).  Therefore, the Board finds that the appellant's hearing loss is not linked to service.

The examiner also stated that the appellant's claimed tinnitus was at least as likely as not a symptom associated with the appellant's hearing loss.  Therefore, since the appellant's hearing loss is not linked to service, the Board finds that the appellant's tinnitus is not linked to service. 

Accordingly, reasonable doubt does not apply, and the appellant's appeal of the issues of hearing loss and tinnitus is denied.

C. Lumbar spine and Hernia

The appellant seeks service connection for a lumbar spine disorder.  He states in his VA-9 that "I injured my back and started having sciatica after falling from a duce [sic] and half (truck) during Guard training."  

Additionally, the appellant seeks service connection for an umbilical hernia.  He states in his VA-9 that "... my duties as a cook required me to remove lift and carry heavy cooking equipment.  On one such occasion, I started experiencing pain and was later informed that the pain was caused by the development of an umbilical hernia."

The appellant does not indicate a time period for either of these incidents.  Appellant's service treatment records are negative for incidents similar to the ones the appellant described.  The only service record related to either of these diseases is a physical profile from June 1995, excusing the appellant from sit-ups on account of sciatica.  The appellant, in a January 1997 report of medical history, does not indicate any history of either problem, and indicates himself to be in good health.  In an application for a commercial driver's license from August, 2000, the appellant reports that he has never had a spinal injury and the medical examiner finds his spine to be normal.  The first mention of treatment for a hernia or lumbar disorder in the record is from a private medical record from July 2008, more than ten years after the appellant's separation from service.

The Board finds that, on this record, there is no in-service incurrence or aggravation of a disease or injury to which a current disability may be related.  As such, the record fails to show a basis upon which to establish service connection.  Accordingly, these claims are denied.  


ORDER

Service connection for headaches is denied.

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for a lumbar spine disorder to include sciatica, S/P surgery (claimed as slipped disc, lower back) is denied.

Service connection for an umbilical hernia (claimed as upper hernia) is denied.


REMAND

The appellant alleges in his VA-9 that he twisted his left knee during service, resulting in a chronic disability which has worsened over the years.  There is no report of the appellant twisting his knee in service, nor for treatment of an in-service knee injury.

The record shows treatment for a left knee problem on June 16, 1986, on a "Statement of medical examination and duty status."  The nature of the problem is not clear.  The examiner states "Individual reported to sick call with complaint of the tenderness of the left knee.  He stated that he has had problems in the past."  This suggests that this incident was pain arising from an earlier, undescribed injury.

In an October 1991 report of medical examination, the appellant reported a knee problem.  The examiner wrote "L knee occasionally collapses on patient. Injury sustained in 1980 when pinned between two cars.  0 treatment received."

It is unclear from the record what the appellant's initial injury was, when it was suffered, and whether it was suffered in the line of duty.  However, the 1986 medical examination shows knee complaints during a period of active duty for training which requires the VA to provide the appellant with a medical examination, as his current knee problems may be connected with those complaints.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. Contact the appellant and ask that he identify any outstanding VA and non-VA records pertaining to the diagnosis and treatment of his left knee disorder that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment, and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

2.  Request that the appellant provide a lay statement explaining the nature, circumstances, and time frame of his initial left knee injury, as well as his recollection of the events which led to the 1986 medical examination.  Notify the appellant that he may submit additional lay statements from himself and from other individuals who have first-hand knowledge of the origin of his left knee disorder.  He should be provided an appropriate amount of time to submit this lay evidence.

3. Provide the appellant with an appropriate VA examination.  The claims file should be made available to and be reviewed by the examiner and all necessary tests should be conducted.

The examiner should answer the following questions:

1. What is the diagnosis of any current left knee disability?

2. Is it at least as likely as not that the appellant's current knee disorder is related to the event described in the June 16, 1986 statement of medical examination?

3. If not, is it at least as likely as not that the appellant's current knee disorder is related to some other in-service event, disease, or injury?

In answering these questions, the examiner should take note of the following:

* Statement of Medical Examination and Duty Status, dated June 16, 1986, showing the appellant indicating left knee problems related to a problem he had in the past.

* Report of Medical Examination from October 1991, stating the appellant sustained a knee injury in 1980 when pinned between two cars.

* Report of Medical History from January 1997, reporting no knee problems.

* Report from the Medical Arts Center Department of Medical Imaging from May 2001, stating that there are mild degenerative changes in the appellant's left knee.

* Report from All Star Sports Medicine from May 2001, describing the appellant's left knee disorder.

* Neurosurgical consultation report from July 2008 reporting that the appellant's left leg joints appear stable.

4. Then readjudicate the appeal.  If the claim remains denied, issue a supplemental statement of the case to the appellant and his representative and provide an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


